Opinion by
Wilson, J.
It was stipulated that the items in question are neither appropriate nor suitable for the purpose of ornamentation to which artificial fruits may be temporarily devoted; that said items have been produced by subjecting fibers of straw to various processing steps which result in a completed article of commerce in chief value of straw in its natural state; and that the issue is the same in all material respects as that involved in Louis Weinberg Associates, Inc. v. United States (29 Cust. Ct. 182, C. D. 1465). In accordance with stipulation of counsel and following the cited authority, the items marked “A” were held dutiable at 10 percent under the provision in paragraph 1558, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52827), for nonenumerated manufactured articles and the items marked “B” at 25 percent under paragraph 1537 (a) as manufactures of straw, not specially provided for.